DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mathues (US 6,732,885) in view of Plester et al. (US 5,858,248).
Regarding claim 4, Mathues discloses a beverage dispenser comprising: a “carbonation pump” 114 fluidly coupled to a water source 112 and a beverage supply line 232, 242, 244 (see fig. 1 and col. 2, lines 57-59); a pressure tank 116 fluidly coupled to the beverage supply line 232, 242, 244 (see fig. 1 and col. 2, lines 57-59); a 
	Regarding claim 4, Mathues discloses wherein the beverage supply line 232, 242, 244 of the system is fluidly coupled to a beverage dispenser (i.e. a refrigerator or other beverage dispensers; see col. 4, lines 35-39). Mathues discloses all the elements of the claimed invention except the teaching of a mixing nozzle being fluidly coupled to the beverage supply line.
	Plester teaches a beverage supply system including a beverage supply line 20, 21 fluidly coupled to a beverage dispenser 50, which may include a mixing nozzle (nozzle of post mix beverage dispenser 50; see fig. 1 and col. 9, lines 24-29).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing a mixing nozzle being fluidly coupled to the beverage supply line of Mathues, involves only routine skill in the art, for the predictable result of supplying drinking water to a beverage dispenser with a mixing nozzle (as desired by Mathues; see col. 4, lines 35-39, were the supply line may be coupled to any beverage dispenser). 
Claims 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mathues (US 6,732,885) and Plester et al. (US 5,858,248), as applied to claim 4 above, further in view of Credle, Jr. (US 5,314,091).

	Credle teaches a post-mix beverage machine where water is used in beverage preparation (see fig. 16), where the dispenser includes a multiple syrup lines having syrup sources (syrup containers: see col. 2, lines 66-67) and syrup pumps for pumping syrup to a dispensing nozzle from the sources (see fig. 16 and col. 3, lines 34-37), wherein the syrup from the sources is used in conjunction with water for preparation of a desired beverage (see fig. 16 and col. 3, lines 34-37). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to provide the dispenser of the combination of Mathues and Plester with a syrup source; a syrup pump; and a second syrup source, as taught by Credle, in order to provide a beverage capable of dispensing a flavored beverage, where the syrup is used in conjunction with water for preparation of a desired beverage (i.e. of a particular flavor).
Regarding claims 6 and 7, Mathues discloses all the elements of the claimed invention except the teaching of a pre-chilling coil. It is noted that Plester teaches a pre-chilling coil 25 in-line with the beverage supply line 20, 21, which cools the heated water (see fig. 1 and col. 7, lines 16-19). Credle further teaches the use of a pre-chilling coil 66 (see fig. 16) in line with the beverage supply line (water supply line) for cooling the beverage supplied to the mixing nozzle 283. Accordingly, one of ordinary skill in the art would recognize that the known option of providing a pre-chilling coil, involves only 
Regarding claim 11, the combination of Mathues and Plester is silent to the teaching of a syrup chilling coil. Credle further discloses a syrup chilling coil, cooling the syrup pumped from the source prior to dispensing (col. 3, lines 34-37). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to further provide the dispenser of the combination of Mathues and Plester with a syrup chilling coil, as taught by Credle, in order to provide a means for cooling the syrup prior to dispensing.
Regarding claim 8, the combination of Mathues and Plester discloses all the elements of the claimed invention but is silent to the teaching of a post-chilling cooling coil. Credle teaches the use of post-chilling cooling coil 271 to cool fluid leaving a tank within the line prior to being fluid being dispensed (see fig. 16). Accordingly, one of ordinary skill in the art would recognize that the known option of providing the dispenser of the combination of Mathues and Plester with a post-chilling cooling coil, involves only routine skill in the art, for the predictable result of providing additional cooling means for the fluid leaving the tank (i.e. pressure tank) prior to being dispensed, ensuring the beverage is cool at the point of dispensing to the user.
Regarding claims 9 and 14, Plester illustrates a valve between the storage tank and dispenser (see fig. 1). However, the combination of Mathues and Plester is silent to the teaching of a solenoid valve, fluidly coupled between the beverage supply line and the mixing nozzle. Credle further teaches the use of a solenoid valve 285 between the supply lines (i.e. water and syrup supply lines) and mixing nozzle 283 (see fig. 16 and 
Regarding claim 13, the combination of Mathues and Plester discloses all the element of the claimed invention but is silent to the teaching of a second mixing nozzle. Credle further discloses wherein a single mixing nozzle 283 is not essential and the dispenser may have several mixing nozzles (see col. 8, lines 53-57). Accordingly, one of ordinary skill in the art would recognize that the known option of providing a second mixing nozzle involves only routine skill in the art, for the predictable result of providing separate nozzle for dispensing alternative beverages.
Regarding claim 15, it is noted that Credle discloses a syrup solenoid valve 285 fluidly coupled between the syrup-chilling coil and the mixing nozzle 283 (see fig. 16).
Allowable Subject Matter
Claims 1-3 and 16-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-3 the prior art of record fails to teach or render obvious a method including the particular step of removing a carbonation tank from the beverage dispenser which includes a carbonation tank and pressure tank, such that the carbonation tank is disconnected from the beverage dispenser. Regarding claims 16-20 the prior art of record fails to teach or render obvious a method of dispensing a non-carbonated beverage including the particular step of removing a carbonation tank from the beverage dispenser which includes a 
Response to Arguments
Applicant's arguments submitted under “Remarks” in the response filed on 01/24/2022 have been fully considered, the amendments to the claims overcome all the prior art rejections. However, upon further consideration, a new ground(s) of rejection is made for claims 4-15, as illustrated above.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        



/Vishal Pancholi/Primary Examiner, Art Unit 3754